                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

ENOS F. TAPLIN, JR., R60561,                  )
                                              )
               Plaintiff,                     )
                                              )
vs.                                           )     CIVIL NO. 19-1123-NJR
                                              )
DEE DEE BROOKHART, et al                      )
                                              )
               Defendants.                    )

                                ORDER OF DISMISSAL
ROSENSTENGEL, Chief Judge:

       On October 18, 2019, Taplin’s motion for leave to proceed in form pauperis (“IFP”) was

denied as Taplin has “struck out” under 28 U.S.C. § 1915(g) and did not meet the requirements of

the imminent danger exception (Doc. 8). Taplin was ordered to pay the filing fee of $400.00 within

14 days (on or before November 1, 2019), and was warned that failure to comply would result in

dismissal of the action. Id. On November 21, 2019, Plaintiff was given an extension of time to pay

the $400.00 filing fee on or before December 5, 2019, or face dismissal (Doc. 10).

       To date, Taplin has failed to pay the filing fee. Therefore, this action is DISMISSED

without prejudice for failure to comply with an Order of this Court. See FED. R. CIV. P. 41(b);

Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir.

1994). The Clerk is DIRECTED to close this case.

       IT IS SO ORDERED.

       DATED: December 17, 2019

                                                    s/ NANCY J. ROSENSTENGEL
                                                    NANCY J. ROSENSTENGEL
                                                    Chief U.S. District Judge
